Electronically Filed
                                                       Supreme Court
                                                       30099
                                                       09-JUL-2013
                                                       09:22 AM
                              NO. 30099


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I


             OFFICE OF DISCIPLINARY COUNSEL, Petitioner,


                                 vs.


                   STEVEN B. SONGSTAD, Respondent.



                        ORIGINAL PROCEEDING

     (ODC 06-088-8428, 08-008-8651, 08-030-8673, 09-043-8766,

  09-044-8767, 09-045-8768, 09-079-8802, 09-083-8806, 09-101-8824,

 10-004-8838, 10-005-8839, 10-035-8869, 10-037-8871, 11-028-8952)


                                 ORDER

(By:   Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.


            Upon consideration of the record and the June 3, 2013


 motion filed by Petitioner Office of Disciplinary Counsel (ODC),


 the affidavit and exhibits attached thereto, and the April 17,


 2013 order of disbarment entered by this court in ODC v.


 Songstad, SCAD-13-0000057, it appears Respondent Steven B.


 Songstad was disbarred by order of this court on April 17, 2013,

 to become effective, by the terms of the order, on May 17, 2013,

 and was served notice of said disbarment in accordance with Rule

 2.11(b) of the Rules of the Supreme Court of the State of Hawai'i

 (RSCH).   Respondent Songstad was further required by the

 April 17, 2013 order of disbarment to file, by May 28, 2013, an
affidavit that he was in compliance with the duties of a


disbarred attorney, as set forth in RSCH Rule 2.16(d).   The


record in SCAD-13-0000057 does not contain any such required


filing by Respondent Songstad and, therefore, this court


concludes Respondent Songstad is an attorney who “has been . . .


disbarred and has not complied with RSCH Rule 2.16,” under RSCH


Rule 2.20.   It appears there is no partner, executor, or other


responsible party capable of conducting Respondent Songstad’s


affairs.   It further appears that Respondent Songstad maintained


a client trust account, ending in x0946, at First Hawaiian Bank,


which this court enjoined against further withdrawals by order


entered March 25, 2010, but to which is attached a garnishee


order issued by the Circuit Court of the First Circuit, in favor


of Perry Graham, the plaintiff in Graham v. Songstad (No.


1CC07-1-000209).   Finally, it appears (1) by the terms of the


April 17, 2013 order of disbarment, Songstad is required to


provide $18,333.33 in restitution to former client Randal K.


Draper and $100.00 in restitution to former client Kurt Butler,


and (2) the funds in the client trust account are the property of


Draper and Butler.   Therefore,


           IT IS HEREBY ORDERED that Assistant Disciplinary


Counsel Charlene Norris is appointed as Trustee, pursuant to RSCH


Rule 2.20, to inventory Respondent Songstad’s files and to take


such action pursuant to RSCH Rule 2.20 as seems indicated to



                                   2

protect the interests of Respondent Songstad’s former clients,


including, but not limited to, taking possession of any trust and


other bank accounts found or known to exist, determining the


amounts therein, and amounts due clients for whom the accounts


are held, and seeking further orders from this court for


disbursement of amounts due to those clients, pursuant to RSCH


Rule 2.20(c)(2)(ii).


          IT IS FURTHER ORDERED that ODC shall inform First


Hawaiian Bank that the bank has 30 days from the date of entry of


this order in which to contact Perry Graham, plaintiff in Graham


v. Songstad (No. 1CC07-1-000209), to inform Graham he has 60 days


from the date of entry of this order to take any action Graham


may deem appropriate regarding the funds held in Respondent


Songstad’s client trust account ending in x0946 and to file proof


of any such action with this court, and to further inform Graham


that failure to take any action or to timely submit said required


proof with this court within the allotted period shall be deemed


a waiver of any claims to the funds therein.


          IT IS FURTHER ORDERED that, until the period allotted


to Graham to act, described above, has expired, this court shall


keep ODC’s motion to disburse the funds from the client trust


account under advisement.


          IT IS FINALLY ORDERED that the Trustee shall assume all


of the duties enumerated in RSCH Rule 2.20(c), and such other



                                3

duties as may be granted by further order of this court, and may


act upon those duties in the interim in accordance with this


order.


          DATED:   Honolulu, Hawai'i, July 9, 2013.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack




                                 4